Filed 9/14/22 Martin v. Berkeley Unified School Dist. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 SONYA E. MARTIN,
           Plaintiff and Appellant,                                     A161660

 v.                                                                     (Alameda County
 BERKELEY UNIFIED SCHOOL                                                 Super. Ct. No. RG17849605)
 DISTRICT et al.,
           Defendants and Respondents.


         Plaintiff Sonya E. Martin filed a complaint against defendants
Berkeley Unified School District (BUSD), Donald Evans, and Maggie Riddle
(jointly, defendants) asserting defendants engaged in racial discrimination,
retaliation, and harassment. The trial court granted defendants’ motion for
summary judgment. We affirm the judgment.
                                                               I.
                                                  BACKGROUND
A.       Factual Background
         Martin was employed by BUSD for approximately 14 years. Martin
accepted a position as principal at Jefferson Elementary School for the 2014–
2015 academic year. Defendant Riddle was Martin’s supervisor during
Martin’s time as principal. At the end of Martin’s first year as principal,
Riddle praised Martin for her accomplishments and transition to principal,
but identified areas of growth and performance expectations for the following
year. The review noted Martin needed to “establish [herself] more
definitively as the school’s instructional leader,” including by conducting
regular meetings to develop the leadership team, visiting classrooms more
frequently, and having an active and engaged presence in the schoolyard.
      Beginning in October 2015, Riddle offered Martin coaching to support
her leadership development. Riddle noted Martin had not taken advantage
of this opportunity and was not keeping the appointments for coaching
sessions
      In January 2016, Martin went out on approved medical leave. Martin
did not respond to Riddle’s request to meet prior to receiving her mid-year
evaluation and went out on medical leave the day Martin was scheduled to
meet with Assistant Superintendent Pasquale Scuderi. Martin’s mid-year
evaluation noted growing dissatisfaction with Martin’s performance in the
school community. The evaluation stated parents and teachers were
dissatisfied with Martin’s ability to lead, noting a lack of communication and
disengagement in key meetings and with the school community. The
evaluation also stated school governance councilmembers reported Martin
did not actively participate in their meetings and would cancel meetings.
Riddle noted she personally observed Martin asleep during one staff training.
The evaluation noted Martin was not receptive to attempts to provide counsel
and guidance, and “significant improvement [was] essential.” In connection
with the evaluation, Riddle also prepared a performance improvement plan
(PIP) to address the issues raised in Martin’s mid-year evaluation.
      Martin remained on leave through the end of the school year. Her end-
of-year evaluation referenced the mid-year evaluation and recommended
“[t]ermination of assignment.” BUSD reassigned Martin to a special


                                       2
education teaching position for the following school year. However, Martin
did not report for work the following year and did not respond to any
communications from BUSD. BUSD reported Martin’s failure to report to
work to the Commission on Teacher Credentialing (CTC).
B.    Procedural Background
      Martin filed a complaint alleging discrimination and retaliation as to
BUSD and Evans, and harassment as to Riddle.1 The complaint asserted
Martin’s reassignment was in violation of her union agreement, which
required the opportunity to move to any available lateral position or
interview for another administrator position. She claimed White employees
were given such an opportunity whereas she was not. She also alleged she
was treated differently from non-African-American employees who had taken
sick leave such as hers. The complaint asserted Martin was demoted and
reported to the CTC after she filed a complaint with the California
Department of Fair Employment and Housing (DFEH).
      During the course of the parties’ litigation, defendants served requests
for admission (RFAs) on Martin. She failed to respond, and defendants
subsequently filed a motion to deem the RFAs admitted. The court granted
defendants’ motion, noting Martin “did not offer a sufficient explanation for
her failure to serve timely responses” to the requests. The court further
noted Martin did not provide evidence that responses were served prior to the
hearing, which would have required the court to deny the motion.
      Defendants subsequently filed a motion for summary judgment.
Defendants argued Martin could not prove her claims of discrimination,

      1We note appellant’s appendix does not contain a file-stamped copy of
the complaint, but only a “proposed” version of a first amended complaint.
We are left to speculate as to whether this version mirrors the complaint
actually filed.

                                       3
retaliation, or harassment, citing in part the RFAs that the trial court
deemed admitted. Martin opposed the motion.
      The court subsequently granted defendants’ motion for summary
judgment. The court concluded in relevant part that Martin’s claim she was
subject to discrimination, retaliation, and harassment while employed by
BUSD were precluded by the RFAs that were deemed admitted. It explained
the materials submitted by Martin in opposition were insufficient to raise a
triable issue of material fact “due to the preclusive effect of her admissions of
Defendant’s requests for admission.” The court also noted Martin’s request to
set aside the RFAs as part of her opposition to the summary judgment motion
was inappropriate. It explained Martin was required to file a motion for such
relief, demonstrating mistake, inadvertence or excusable neglect. It further
noted Martin’s request would be unduly prejudicial to defendants because
they relied on the RFA responses in their summary judgment papers and fact
discovery had closed. Martin timely appealed.
                                       II.
                                 DISCUSSION
      On appeal, Martin argues the trial court erred by disregarding evidence
of a hostile work environment. Martin also contends the trial court’s order
granting a motion to compel her deposition should have vacated its earlier
“ ‘deemed admitted’ order” as to the RFAs, and the court’s discovery rules in
general were so excessive as to deprive Martin of her due process rights. We
disagree.
A.    Martin’s Failure to Provide an Adequate Record
      On appeal, the judgment or order challenged is presumed to be correct,
and “it is the appellant’s burden to affirmatively demonstrate error.” (People
v. Sanghera (2006) 139 Cal.App.4th 1567, 1573.) “Failure to provide an


                                        4
adequate record on an issue requires that the issue be resolved against
appellant.” (Randall v. Mousseau (2016) 2 Cal.App.5th 929, 935.) If the
record does not include all of the evidence and materials the trial court relied
on in making its determination, we will not find error. (Haywood v. Superior
Court (2000) 77 Cal.App.4th 949, 955; see also Hernandez v. California
Hospital Medical Center (2000) 78 Cal.App.4th 498, 502 [appellate court
cannot review basis of trial court’s decision without copies of moving and
opposition papers and trial court order; appellant’s failure to provide an
adequate record on issue requires the issue be resolved against him or her].)
      Here, Martin has failed to provide an adequate record because several
critical documents are missing from the appellate record. Specifically,
Martin failed to provide her opposition brief to the motion for summary
judgment and any evidence filed in support of her opposition.2 Obviously,
without the benefit of the evidence that was before the trial court we cannot
determine the correctness of the court’s summary judgment ruling.
Accordingly, Martin has not demonstrated the trial court erred in granting
defendants’ motion for summary judgment.3
B.    The Trial Court’s Discovery Orders
      Martin next asserts the summary judgment order should be reversed
based on certain discovery orders issued by the court. Specifically, Martin


      2 Martin also failed to provide defendants’ motion for summary
judgment and supporting evidence, as well as defendants’ reply papers. We
note Martin’s brief references a second appendix that allegedly contains the
motion for summary judgment and her opposition papers. However, no such
appendix was filed with this court. Her “first” appendix—the only one she
filed with this court—does not contain these materials.
      3Accordingly, we need not address whether the trial court properly
considered certain evidence Martin claims she submitted in connection with
her opposition to the motion for summary judgment.

                                       5
contends (1) the trial court’s order compelling Martin’s deposition
“necessarily reversed” the prior order granting defendants’ motion to have
requests for admission deemed admitted, and (2) the trial court’s discovery
rulings were so unfair as to deprive her of her due process rights to prosecute
her case.
      We review discovery orders for an abuse of discretion. (Costco
Wholesale Corp. v. Superior Court (2009) 47 Cal.4th 725, 733.)
      1.    Requests for Admissions
      During the course of litigation, defendants noticed Martin’s deposition,
along with an accompanying document request. Defendants subsequently
moved to compel Martin’s deposition, which was granted by the court.
Martin asserts the court’s order granting defendants’ motion to compel her
deposition “necessarily vacated” the prior order as to the RFAs. She contends
defendants took a “contrary position” by litigating the facts after the court
issued its order deeming the RFAs admitted. We disagree.
      We are unaware of any authority suggesting obtaining responses to
RFAs, whether they be admissions or denials, bars a party from pursuing
other forms of discovery, such as depositions. Indeed, parties often serve
multiple forms of discovery simultaneously. Moreover, Martin’s argument
that a deemed admitted order precludes a party from pursuing other
discovery ignores the possibility that a party may seek to withdraw or amend
his or her admissions. (Code Civ. Proc., § 2033.300, subds. (b), (c)
[authorizing courts to allow parties to withdraw or amend admissions under
certain circumstances].) While it does not appear Martin ever filed such a
motion to have her admissions withdrawn, defendants were entitled to
pursue other avenues of discovery in the event Martin had sought such relief.




                                       6
      Martin relies exclusively on In re Sean E. (1992) 3 Cal.App.4th 1594 to
support her position. That case is markedly different from the present
dispute. There, the mother requested the court stay a Welfare and
Institutions Code section 366.26 permanency hearing (section 366.26
hearing) and modify its order concerning placement of her children based on
changed circumstances. (Sean E., at p. 1598.) The court granted the
mother’s motion, finding she had shown the potential to be a good parent and
there was a substantial probability she would be able to care for the minors
within six months. (Ibid.) However, the court subsequently conducted the
section 366.26 hearing and terminated parental rights. (Sean E., at p. 1599.)
The appellate court reversed, explaining the order granting the mother’s
motion necessarily vacated the section 366.26 hearing. (Sean E., at p. 1599.)
And, without such a hearing properly scheduled, it lacked authority to
terminate parental rights. (Ibid.) Martin does not identify any basis for
finding Sean E. analogous to the present dispute, which involved an order
compelling Martin’s deposition after entering a deemed admitted order as to
RFAs.
      2.    Due Process
      Martin asserts broadly that the court’s discovery rulings and sanctions
were so excessive as to deprive her of due process. However, her only specific
complaint involves the court’s denial of her motion to compel the deposition of
defendant Evans.
      As relevant to that matter, Martin filed a motion to compel the
deposition of Evans. She asserted Evans had been properly served and yet
failed to appear on the agreed-upon deposition date. The court denied
Martin’s motion, noting defendants had objected to the original deposition
notice, and Martin had not properly served any revised or amended


                                       7
deposition notice as to the new deposition date. The court also noted Martin
failed to submit a meet and confer declaration that complied with the
statutory requirements.
      While Martin disputes the court’s ruling, she has not demonstrated the
court abused its discretion in denying her motion. “ ‘When an appellant fails
to raise a point, or asserts it but fails to support it with reasoned argument
and citations to authority, we treat the point as waived.’ ” (Nelson v.
Avondale Homeowners Assn. (2009) 172 Cal.App.4th 857, 862; In re A.C.
(2017) 13 Cal.App.5th 661, 672 [“If an argument in an appellate brief is
supported by only an opinion or argument . . . without ‘citation to any
recognized legal authority,’ that argument may be deemed waived for failure
to present supporting substantive legal analysis.”].) Here, Martin has not
provided any meaningful argument or citations to authority as to why
defendants’ deposition objections were not valid, why she was not required to
serve defendants with a new deposition notice, or how she complied with the
meet and confer requirements. Nor does Martin provide any argument or
citations to authority regarding how the trial court’s ruling on her motion to
compel Evans’s deposition deprived her of due process in connection with the
summary judgment motion. Accordingly, Martin has not demonstrated the
trial court abused its discretion in denying her motion to compel or otherwise
deprived her of any due process rights.
                                       III.
                                DISPOSITION
      The judgment is affirmed. Defendants may recover their costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1), (2).)




                                        8
                                             MARGULIES, J.




WE CONCUR:



HUMES, P. J.



BANKE, J.




A161660
Martin v. Berkeley Unified School District




                                      9